



COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Bouchard c. Conseil des écoles
    catholiques 
    du Centre-Est, 2019 ONCA 922

DATE: 20191122

DOSSIER: C64821

La juge en chef adjointe Hoy et
    les juges Roberts et Harvison Young

ENTRE

Claude
    Bouchard

Appelant

et

Conseil des écoles catholiques
    du Centre-Est et Jason Dupuis

Intimés

Claude Bouchard, en personne

Sébastien Lorquet et Sophie Arseneault,
    pour les intimés

Date de laudience : le 14
    novembre 2019

Décision rendue séance
    tenante.

En appel du jugement de la juge Sally
    Gomery de la Cour supérieure de justice, en date du 5 décembre 2017.

MOTIFS DE LA COUR

[1]

M. Bouchard interjette appel de la décision de
    la juge de procès rejetant son action pour congédiement sans cause contre son
    ancien employeur, le Conseil des écoles catholiques du Centre-Est, et pour
    incitation au bris de contrat contre Jason Dupuis, le directeur de lÉcole secondaire
    catholique Garneau.

[2]

Depuis le 7 mars 2005 jusquà son congédiement, M.
    Bouchard occupait le poste danimateur culturel à lÉcole. Jusquen 2008, M. Bouchard
    recevait des évaluations positives, y compris une plaque de reconnaissance.

[3]

Pourtant, le 16 septembre 2008, le 16 juin 2011,
    le 6 février 2012 et le 6 septembre 2012, M. Bouchard a fait lobjet de quatre
    mesures disciplinaires formelles et progressives, autant que de nombreux autres
    suivis et avertissements au cours des réunions et des échanges de courriel entre
    lui et la direction de lÉcole. Le Conseil a fini par le congédier, alléguant cause
    juste et suffisante.

[4]

Selon le Conseil et la direction de lÉcole, M. Bouchard
    a maintenu sans changement une attitude et un comportement défiant face à ses
    superviseurs, refusant dexécuter certaines tâches assignées et importantes de
    son poste, à savoir, la planification des activités à lÉcole et lexécution des
    activités « flash » à la cafétéria. En outre, ils lui ont reproché à
    maintes reprises, mais en vain, de son manque de professionnalisme et du ton irrespectueux
    quil a utilisé auprès de ses collègues.

[5]

M. Bouchard nie ces accusations, revendiquant quil
    a rencontré tous les attentes et objectifs de son rôle, mais la direction de lÉcole,
    nayant aucune expertise en animation culturelle, les a mal interprétés. Selon
    lui, il sest toujours comporté respectueusement envers ses collègues et la direction
    de lÉcole.

[6]

M. Bouchard soulève plusieurs motifs en appel. À
    notre avis, lissue du pourvoi dépend des
conclusions
    de la juge de procès relatives à des faits prouvés directement et ses
    inférences factuelles, et sur la crédibilité et la fiabilité des témoins. M.
    Bouchard nous demande effectivement de juger à nouveau les conclusions de la
    juge de procès. Pourtant, ce nest pas notre rôle. Les conclusions de la juge
    de procès ne sont susceptibles de révision en appel que selon la norme de
    lerreur manifeste et dominante.
Par conséquent, la question essentielle en
    lespèce est de savoir si la juge de procès a fait une erreur manifeste et
    dominante en arrivant à ses conclusions.

[7]

La juge de procès a
    soigneusement considéré toute la preuve pertinente dune façon juste et
    impartiale. Elle a correctement traité des documents admissibles en preuve. En ce
    qui concerne les divergences entre les parties, elle a clairement expliqué
    pourquoi elle na pas accepté la version dévènements avancée par M. Bouchard
    et pourquoi elle a préféré celle présentée de la part du Conseil et M. Dupuis. Bien
    quelle nait pas retenu le témoignage de M. Bouchard à certains égards, elle a
    bien noté sa sincérité en ce qui concerne sa vision de lanimation culturelle à
    lÉcole. Tout en reconnaissant lexpertise de M. Bouchard comme animateur
    culturel, la juge de procès a néanmoins et justement reconnu que cétait la
    direction de lÉcole qui avait le droit de gérer le travail de M. Bouchard. Le
    jugement de la juge de procès est bien fondé. Nous ne voyons aucune raison dintervenir.

[8]

Lappel est donc rejeté.

[9]

Les dépens au montant de 8 500$, inclusifs de
    tous débours et taxes applicables, sont accordés aux intimés.

« Alexandra
    Hoy j.c.a.o. »

« L.
    Roberts j.c.a. »

« A.
    Harvison Young j.c.a.


